MEMORANDUM OPINION
                                         No. 04-11-00182-CR

                                        David Cepeda JONES,
                                              Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 1994-CR-5367W
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: April 13, 2011

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence on August 5, 1997. Assuming appellant had timely filed

a motion for new trial, the latest possible date for appellant to have filed his notice of appeal was

November 3, 1997. See TEX. R. APP. P. 26.2(a). On February 22, 2011, appellant filed a pro se

notice of appeal. On March 9, 2011, this court issued an order directing appellant to show cause

why this appeal should not be dismissed for lack of jurisdiction. Appellant filed a written
                                                                                        04-11-00182-CR


response that does not provide a basis upon which this court may exercise jurisdiction over this

appeal.

          A late notice of appeal invokes the appellate court’s jurisdiction in a criminal case only if

(1) it is filed within fifteen days of the last day allowed for filing the notice of appeal, (2) a

motion for extension of time is filed in the court of appeals within the fifteen-day grace period,

and (3) the court of appeals grants the motion for extension of time. Olivo v. State, 918 S.W.2d
519, 522 (Tex. Crim. App. 1996). This court may not extend the time to file a notice of appeal

unless a motion for extension of time is filed in the appellate court within fifteen (15) days after

the deadline for filing the notice of appeal. See TEX. R. APP. P. 26.3. When a notice of appeal

and a motion for extension of time are not filed within the fifteen-day grace period, the appellate

court lacks jurisdiction. Id.; Olivo, 918 S.W.2d at 522; but see Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (an out-of-time appeal from a final felony

conviction may be sought by filing a writ of habeas corpus in the trial court pursuant to article

11.07 of the Texas Code of Criminal Procedure). Accordingly, this appeal is dismissed for lack

of jurisdiction.

                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-